Granger, J.
(dissenting) — I do mot concur in the view that the spirit of the law has been complied with by the claimants, and that the deviations from the course prescribed in the law are technical. When we look to the fact that claimant is seeking a position of preference, — that is, asking a place among those whom the law prefers because of certain acts of diligence, — it would seem that the advantage could only be given upon compliance. The statutory requirements as to the presentation of claims are plain, and easy of observance. The rules have not been applied by the courts with technical nicety, but liberally, with a view to the full payment 'of claims where the assets of the estate are sufficient. This liberality is justified under a provision of the law permitting equitable considerations to control in certain cases. Code, sec. 2421. The legislature, in providing for the protection of claimants by such considerations, placed a limitation upon the authority of the court, by confining it to claims of the fourth class. A claim can only be of the third class by one designated act, and that is filing it “within six months after the first publication of the notice given by the executors of their appointment.” Without the statute as to filing the claim within six months, it would be conceded that no preference could be given, but all claims must be paid alike. Then it is the statute that designates how one may be preferred. Without the statute, no equitable considerations could avail for such a purpose. It is to be kept in mind that it is a preference, an advantage, not a right, legally or equitably, until earned by doing the act designated by the law.. Wherein the law grants *756preferences or advantages because of certain acts, one can become its beneficiary only by doing the acts required. The law provides that parties who file their claims within six months after publication of notice shall be paid before those who file their claims after the six months. In this case the claims were not filed. The administratrix paid them without filing, which she had no legal right to do. The most that can be said in her favor is that by the payment she became the assignee or owner of the claims. If we should say she then had the power to do the act that would make them third-class claims, it still remains that she did not do it, and the fact that she relied upon the promise of others to do so would not change the legal effect. I do not see how she occupied a better position than the original claimants.
If they had neglected to file their claims within the time, they certainly would not be entitled to preference, and for the simple reason that they did not do the act necessary to entitle them to it. The present claimant paid the claims wrongfully, — that is, without observing the methods required by the law ; and the act necessary to make them third-class claims has never been done. Those who did observe the law, and file their claims within the time, now claim the full benefit of their diligence ; and, if this claimant is admitted to share with them, we have ingrafted on the law a provision certainly not within its letter, and, in my judgment, not within its spirit; and, furthermore, I am convinced that it will be productive of much disturbance in the future settlement of estates. As I read the authorities cited in the majority opinion, they do not support the rule announced, as the holdings are upon facts materially different, having to do in the main with parties who are intermeddlers in an estate, and having no reference to facts that may give parties a preference in the order of payment. It seems to me the judgment should be reversed.